The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The officer had reasonable suspicion to frisk defendant during a lawful traffic stop, where the officer observed a large bulge in defendant’s pocket and defendant repeatedly disregarded the officer’s requests that he keep his hands away from the bulge (see People v Mims, 32 AD3d 800 [2006]; People v Fludd, 20 AD3d 351 [2005], lv denied 5 NY3d 852 [2005]; see also People v Moret, 240 AD2d 321 [1997], lv denied 90 NY2d 908 [1997]). Defendant’s hand movements with regard to the bulge were not innocuous, and they caused the officer to have a reasonable fear that defendant was preparing to draw a weapon.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Saxe, Friedman and Nardelli, JJ.